Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey J. Howell on March 2, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 3 has been canceled.
Claim 10, line 2, “a pressure ring” has been changed to - -the pressure ring- -.
Claim 17, line 2, “a pressure ring” has been changed to - -the pressure ring- -.
Claim 19, line 5, the phrase “by the separation” has been deleted.
Claim 20, line 5, the phrase “by the separation” has been deleted.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the combination of a pump or a bearing for the pump comprising an antifriction bearing having an inner ring and an outer ring, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656